DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings filed on 7/10/20 have been accepted. 
Claims 16-31 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. i.e., “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between each of the one or more traveling sections and an adjustment section, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand” (claims 16, 30); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between an adjustment section having an adjustment section length, being adjacent to the low- rate section indicated in the history table, and each of the one or more traveling sections, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand” (claims 18, 31); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between each of the one or more traveling sections and an adjustment section, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand, and to transmit the plurality of types of vehicle information in accordance with the priority order specified in the transmission mode selected, wherein the processing circuitry determines the transmission mode in each of the one or more traveling sections as any of a first transmission mode, a second transmission mode and a third transmission mode, and wherein the first transmission mode is a transmission mode wherein a first type of vehicle information is preferentially transmitted, a third type of vehicle information is transmitted in a remaining range of a communication volume in a pertinent traveling section, and a second type of vehicle information is not transmitted, the second transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of a standard volume smaller than the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, the third transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range after the second type of vehicle information has been transmitted” (claim 20); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between an adjustment section having an adjustment section length, being adjacent to the low- rate section indicated in the history table, and each of the one or more traveling sections, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand, and to transmit the plurality of types of vehicle information in accordance with the priority order specified in the transmission mode selected, wherein the processing circuitry determines the transmission mode in each of the one or more traveling sections as any of a first transmission mode, a second transmission mode and a third transmission mode, and wherein the first transmission mode is a transmission mode wherein a first type of vehicle information is preferentially transmitted, a third type of vehicle information is transmitted in a remaining range of a communication volume in a pertinent traveling section, and a second type of vehicle information is not transmitted, the second transmission mode is a transmission mode wherein the first type of BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKMItttApplication No.: NEWDocket No.: 2565-0644PUS1 Page 7 of 12 vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of a standard volume smaller than the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range after the second type of vehicle information has been transmitted” (claim 22). The closest prior art found, is as follows:

Shimotani et al. (U.S. Patent Application Publication No. 2014/0207357), which is directed to vehicle-side system; and teaches a vehicle –side system includes a position detector that detects vehicle position information that is information regarding a position of the vehicles (par [0011]); vehicle uploads traffic information to the center-side system (par [0042]); 
Sato (U.S. Patent Application Publication No. 2013/0325284), which is directed to traffic congestion detection apparatus and vehicle control apparatus; and teaches that a traveling information acquisition unit acquires traffic congestion area information (par [0046]); the traveling zone determination unit functions as traveling zone determination means for determining which of at least three zones in congestion area the vehicle is traveling in, based on the current traveling information (par [0053]); other vehicle information acquisition unit calculates traveling information such as position, speed, and acceleration of another vehicle based on image information or distance information (par [0077]); and
Thacher (U.S. Patent Application Publication No. 2007/0129082), which is directed to auto mapping through location based triggers; and teaches an active mapping zone includes congested mapping areas and sparse mapping areas (par [0046]); a shorter reporting interval is used when the mobile device is operating in the congested mapping area and a longer reporting interval is used when operating in the sparse mapping areas (par [0046]). 

To make the record clear, Examiner’s interpretation of term “preferentially” recited in claims 20 and 22 is provided as below.  Claims 17, 19, 20, and 22 recites, “and wherein the first transmission mode is a transmission mode wherein a first type of vehicle information is preferentially transmitted…”.  Based on 

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between each of the one or more traveling sections and an adjustment section, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand” (claims 16, 30); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between an adjustment section having an adjustment section length, being adjacent to the low- rate section indicated in the history table, and each of the one or more traveling sections, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand” (claims 18, 31); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between each of the one or more traveling sections and an adjustment section, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand, and to transmit the plurality of types of vehicle information in accordance with the priority order specified in the transmission mode selected, wherein the processing circuitry determines the transmission mode in each of the one or more traveling sections as any of a first transmission mode, a second transmission mode and a third transmission mode, and wherein the first transmission mode is a transmission mode wherein a first type of vehicle information is preferentially transmitted, a third type of vehicle information is transmitted in a remaining range of a communication volume in a pertinent traveling section, and a second type of vehicle information is not transmitted, the second transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of a standard volume smaller than the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, the third transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range after the second type of vehicle information has been transmitted” (claim 20); “processing circuitry to determine beforehand, based on each transmission speed in one or more traveling sections, a congestion state in each of the one or more traveling sections, and a positional relation between an adjustment section having an adjustment section length, being adjacent to the low- rate section indicated in the history table, and each of the one or more traveling sections, a transmission mode to specify a priority order of a plurality of types of vehicle information, for each of the one or more traveling sections; to select a transmission mode at a position where a vehicle is traveling at present, from the transmission mode in each of the one or more traveling sections determined beforehand, and to transmit the plurality of types of vehicle information in accordance with the priority order specified in the transmission mode selected, wherein the processing circuitry determines the transmission mode in each of the one or more traveling sections as any of a first transmission mode, a second transmission mode and a third transmission mode, and wherein the first transmission mode is a transmission mode wherein a first type of vehicle information is preferentially transmitted, a third type of vehicle information is transmitted in a remaining range of a communication volume in a pertinent traveling section, and a second type of vehicle information is not transmitted, the second transmission mode is a transmission mode wherein the first type of BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKMItttApplication No.: NEWDocket No.: 2565-0644PUS1 Page 7 of 12 vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of a standard volume smaller than the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third transmission mode is a transmission mode wherein the first type of vehicle information is preferentially transmitted, the second type of vehicle information is transmitted in a remaining range of the communication volume in the pertinent traveling section, and the third type of vehicle information is transmitted in a remaining range after the second type of vehicle information has been transmitted” (claim 22) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414